          Case 2:18-cv-00621-DGC Document 95 Filed 02/20/20 Page 1 of 2



 1   Firm E-Mail for Official Court Documents
     courtdocs@dickinsonwright.com
 2   Scot L. Claus (#014999)
     sclaus@dickinsonwright.com
 3
     Vail C. Cloar (#032011)
 4   vcloar@dickinsonwright.com
     Holly M. Zoe (#033333)
 5   hzoe@dickinsonwright.com
     DICKINSON WRIGHT PLLC
 6   1850 N. Central Ave., Suite 1400
     Phoenix, Arizona 85004-4568
 7
     Telephone: (602) 285-5000
 8   Facsimile: (844) 670-6009
     Attorneys for Defendant City of Scottsdale
 9
10                                  UNITED STATES DISTRICT COURT

11                                          DISTRICT OF ARIZONA

12   The Satanic Temple, Inc., et al.,                     Case No. CV 18-00621-PHX-DGC
13                            Plaintiffs,
                                                           NOTICE OF WITHDRAWAL OF
14   v.                                                    TRANSCRIPT ORDER (DOC 93)
15   City of Scottsdale,
16                            Defendant.
17
18           Defendant City of Scottsdale hereby gives notice that it is withdrawing its Transcript
19   Order (Doc. 93) that was electronically filed with the Court yesterday, February 17, 2020.
20           DATED this 20th day of February, 2020.
21                                               DICKINSON WRIGHT, PLLC

22                                               By: /s/ Scot L. Claus
                                                     Scot L. Claus
23
                                                     Vail C. Cloar
24                                                   Holly M. Zoe
                                                     1850 N. Central Avenue, Suite 1400
25                                                   Phoenix, Arizona 85004-4568
                                                     Attorneys for Defendant City of Scottsdale
26

                                                    -1-
     4850-6819-4741 v1 [53387-11]
          Case 2:18-cv-00621-DGC Document 95 Filed 02/20/20 Page 2 of 2



 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that on February 20, 2020, I electronically transmitted the attached
     document to the Clerk of the Court using the CM/ECF system, and which will be sent
 3   electronically to all registered participants as identified on the Notice of Electronic Filing, and
     paper copies will be sent to those indicated as non-registered participants.
 4
 5                                              By: /s/ Sheila Rath

 6
 7

 8
 9
10

11
12
13

14
15
16

17
18
19
20
21
22
23
24
25
26

                                                    -2-
     4850-6819-4741 v1 [53387-11]
